TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00064-CR


Mario Gonzales aka Gonzalez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 007834, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING






Appellant Mario Gonzales pleaded guilty to possessing cocaine with intent to deliver. 
See Tex. Health & Safety Code Ann. § 481.112 (West Supp. 2002).  The district court adjudged him
guilty and assessed punishment at imprisonment for four years, as called for in a plea bargain
agreement.  Appellant filed a general notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule
25.2(b) limits every appeal in a plea bargain, felony case).  Appellant's notice of appeal does not
comply with this rule and fails to confer jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274,
275 (Tex. App.--Austin 2001, no pet.).  Appellant's amended notice of appeal, by which he sought
to comply with rule 25.2(b), was not filed within the time allowed for perfecting appeal and therefore
does not cure the jurisdictional defect.  See State v. Riewe, 13 S.W.3d 408, 413-14 (Tex. Crim. App.
2000) (rule 25.2(d) inapplicable).
The appeal is dismissed for want of jurisdiction.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 31, 2002
Do Not Publish